DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye et al. (US 9,334,039) [hereinafter Kaye].
Kaye discloses a fiber-reinforced polymer composite component formed from a polymer matrix material containing fiber reinforcement (col. 3, lines 17-21), the component comprising a main portion (5) and at least one raised feature (20) extending from a surface plane (8) of the main portion, wherein the at least one raised feature is arranged to incur visually perceptible damage when the component is subject to an impact with an energy above a predetermined impact energy threshold and to resist an impact with an energy below the predetermined impact energy threshold (col. 2, lines 17-21). Kaye discloses that the raised feature (20) comprises a resin which is more brittle and less strong than the material forming the composite laminate (col. 2, lines 17-21; claims 1 and 2), thereby indicating that its material, and therefore the predetermined impact energy threshold, is selected based on the fiber-resistant polymer of the main body, as the material forming the composite laminate may be reinforced, while the resin forming the impact indicator may be un-reinforced (claims 1 and 2). 
Regarding claim 2, Kaye discloses the predetermined impact energy threshold is set by the at least one raised feature having a predetermined shape (Fig. 9; claims 1 and 2).
Regarding claim 3, Kaye discloses the at least one raised feature having a cross-sectional profile defined in a cross-section taken through the surface plane, and wherein the cross-sectional profile extends away from a base adjacent the surface plane in a converging shape having a tip that defines a maximum height above the surface plane (Fig. 9, raised feature 20).
	Regarding claim 4, Kaye discloses the tip having a radius of curvature that is less than a base width of the at least one raised feature at the surface plane (Fig. 9, raised feature 20).
	Regarding claim 13, Kaye discloses the fiber reinforcement being chopped fiber reinforcement (col. 3, lines 17-21).
	Regarding claim 14, Kaye discloses the component is monolithic (Fig. 9).
	Regarding claim 15, claim 15 defines the product by how the product was made. The limitation “made by an injection moulding process" is deemed a process limitation. Thus, claim 15 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a fiber-reinforced polymer composite component having a main portion and having at least one raised feature extending from a surface plane of the main portion. As shown above, Kaye suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. MPEP 2113. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye.
Regarding claim 5, Kaye fails to teach the cross-sectional profile being generally triangular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cross-sectional profile of the raised feature in Kaye to be generally triangular, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.

Regarding claim 6, Kaye fails to teach the cross-sectional profile having an aspect ratio greater than one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape or size of the cross-sectional profile of the raised feature in Kaye to have an aspect ratio greater than one, since such a modification would have involved a mere change in the shape or size of a component. A change in shape or size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.



Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Kaye fails to anticipate or render obvious the distinct features recited in dependent claims 7-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781